Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Note new examiner due to transfer.
Applicant’s election without traverse of Group I (i.e. claims 1-8) in the reply filed on April 15, 2022 is acknowledged.
	Recitation of a claim status identifier as “withdrawn” for claim 9 is suggested.

                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a step of recovering particles by contacting said pellets or strands with water which would be indefinite absent further limitations since claim 1 is silent as to water soluble/dispersible polyester taught in specification and since there are many known non-water-soluble polyesters in the art such as polyethylene terephthalate (PET).  Further, the recited generic dicarboxylic acid and poly(alkylene glycol) having a formula alone would not expected to yield the water soluble/dispersible polyester.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
The recited “at least 1 mol.%” of claim 5 would improperly broaden scope of claim 1 in which “at least 2 mol.%” is recited.
Deletion of the recited “poly(alkylene glycol) of” of “poly(alkylene glycol) of diethylene glycol” in claim 6 is suggested since the “poly(alkylene glycol) of diethylene glycol” would not make sense and would be redundant.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014943522 A2 in view of Romesser et al. (US 5,295,985) or Gupta et al. (US 2012/0181720 A1).
JP teaches polyphenylene sulfide (PPS) particles ([0001]) obtained from a mixture of the PPS and a polyester which is removed in [0008].  JP teaches that the polyester comprises 0.01 to 20 mole %of sodium dimethyl 5-sulfo isophthalate in claims 1 and 2.
JP teaches a melt-kneading of the PPS and polyester yielding dispersed particles of the PPS in polyester in [0017], [0019], [0030] and [0031].
JP teaches PPS comprising 70 mole% of p-phenylene in [0010] meeting claims 2 and 4.
JP teaches 30-60 wt.% of PPS and an aqueous solution temperature of 60-90oC in [0027] and [0039], respectively, which would meet claim 7 and optional heating up to 95oC of claim 1, respectively.
JP teaches obtaining strands or pellets from the melt-kneaded mixture before removing the polyester component in an aqueous alkali solution, cooling, filtering, washing and drying thereof in [0034-0041].  JP further teaches such successive steps in examples 1-7.  The example 1 ([0044]) and example 12 of  [0057]) teach a melt-kneading temperature of 310oC meeting claim 8.  The example 12 further teaches pellets before quenching in water.
The instant invention further recites a polyester further comprising the recited poly(alkylene glycol) having a formula (I) over JP.
Romesser et al. teach the instant water-soluble/water-dispersible polyester comprising 4SP, 2G, DEG and DMT in example 1 (see col. 4, lines 4-8) meeting the polyester of claims 1 and 4-7.
Gupta et al. teach water-dispersible polyesters comprising isophthalic acid, 5-sulfonsophthalic acid, 1,4-cyclohexanedimethanol and/or ethylene glycol in [0009] and [0014-0018].   The mole % of reactants taught in table 1 would meet claims 1 and 4-6.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the are well-known sulfo-group containing water-soluble/water-dispersible polyester further comprising the DEG or 1,4-cyclohexanedimethanol taught by Romesser et al. or Gupta et al, in JP since JP teaches the sulfo-group containing water-soluble/water-dispersible polyester absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to optional sieving of claim 1, JP teaches particles having a narrow particle size distribution in abstract and thus utilization of a sieve for obtaining the narrow particle size distribution would have been obvious to one skilled in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 5, 2022                                               /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762